Case 3:19-cr-00058-S_ RBocu t75 Filed 08/14/19. Page 1of2 PagelD 157
United’ States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
v. § CASE NO. 3:19-CR-00058-S
§
KRISTY JACKSON (02) §

SENTENCING SCHEDULING ORDER

The sentencing hearing is scheduled for December 19, 2019 at 11:00 a.m. The probation
officer must furnish the presentence report to the Court, Defendant’s counsel, and the attorney for
the Government before October 10, 2019 at 5:00 p.m.

The parties must deliver to the Court, the probation officer and the opposing party their
objections, if any, to the presentence report within 14 days of the receipt of the presentence report.
If there are no objections, the party must submit a statement adopting the report.

The probation officer must deliver any addendum to the presentence report to the Court,
Defendant’s counsel and counsel for the Government at least 14 days before the sentencing
hearing. Counsel will then have 7 days before the sentencing to deliver to the Court, the probation
officer and opposing counsel any objections to the addendum.

Defendant’s counsel shall submit any written materials, such as letters, notes and/or other
items, for consideration to the Court and the probation officer at least 7 days before sentencing.

Any motion regarding downward or upward departures must be filed at least 14 days before
sentencing. Any response in opposition to such a motion must be filed at least 7 days before

sentencing.

 
Case 3:19-cr-00058-S Document 75 Filed 08/14/19 Page 2of2 PagelD 158

In any case in which 18 U.S.C. §§ 3663-64 apply, no later than 5 days from the date of this
order, the attorney for the Government must provide to the probation officer all information that
the officer needs to comply with crime victim restitution requirements.

If during the presentence report investigation, it is determined that Texas Youth Commission
(“TYC”) records are needed, the Court orders the TYC to release these records to the probation
officer assigned to prepare the PSR, acting in the performance of the officer’s official duties
pursuant to Fed. R. Crim. P. 32. The specific records that are to be released include documents
pertaining to Defendant’s social history, court disposition records, substance abuse treatment
records, psychological evaluations, other mental health treatment records, educational records,
general health records, adjustment while incarcerated records and release dates from the TYC.
Counsel should direct any questions regarding this Order to Lori Munoz, Courtroom Deputy, at

214-753-2291.

Signed August 14, 2019.

Kasse Kite Schober

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

SENTENCING SCHEDULING ORDER - PAGE 2

 
